Title: To Thomas Jefferson from George Jefferson, 9 July 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 9th. July 1805
                  
                  Your favor of the 5th inclosing a note to G. & J. negociable at the Bank of Virginia for 1000$, I received yesterday; but not in time to be offered so as to be decided on to day.
                  Friday the 12th. is again discount day, when I will inform you of its fate.—I am however so entirely certain it will be discounted, that, if it will at all facilitate your arrangements, you are at liberty to draw, as if it were now done.—
                  Bohn & Hubner’s notes fall due the 31st. of Augt, & 30th. of Septr, & of October—should you therefore require further discounts, you had as well date notes the first of August one at 60, & the other at 90 days. 
                  I am Dear Sir Yr. Very humble servt.
                  
                     Geo. Jefferson 
                     
                  
               